Citation Nr: 0511499	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  98-03 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a left leg disorder, characterized as post-phlebitic syndrome 
with vein stripping disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty June 1946 to May 1949.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The veteran testified in July 1999 before the undersigned 
Veterans Law Judge, (then member of the Board), who was 
designated by the Chairman to conduct the hearings pursuant 
to 38 U.S.C.A. § 7102(b) (West  Supp. 2001) and who has 
participated in this decision.  A copy of the hearing 
transcript issued following the hearing is of record.

In a December 1999 Decision and Remand, the Board referred to 
the RO a claim for service connection for headaches.  This 
claim has not yet been adjudicated.  

Of pertinent note is an opinion proffered by the veteran's 
private treating physician, dated in September 2000, David L. 
Downing, M.D., expressing his opinion that the veteran's 
presently manifested headaches are the result of trauma 
received during active service in a train accident in which 
the veteran also sustained nasal fracture.

Accordingly, the Board again refers to the RO for appropriate 
action the claim for entitlement to service connection for a 
headache disorder.




FINDINGS OF FACT

1.  In a November 1976 decision, the Board denied entitlement 
to service connection for a left leg disability.

2.  The additional evidence received since the November 1976 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for entitlement to service connection for a left leg 
disability.

3.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claim of service connection herein addressed 
in this decision.

4.  The medical evidence shows that the veteran has been 
diagnosed with a left leg disability-varicose vein disease 
and post-phlebitic syndrome-that has been medically 
attributed to aggravation of pre-existing Protein S 
Deficiency as well as medically related to his active 
service.

CONCLUSION OF LAW

1.  The November 1976 Board decision that denied the 
veteran's claim of entitlement to service connection for a 
left leg disability is final.  38 U.S.C.A. §§ 5104, 7103(a), 
7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  Evidence received to reopen the claim of entitlement to 
service connection for a left leg disability is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5100 et. 
seq., 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).

3.  A left leg circulatory disability to include varicose 
veins and post-phlebitic syndrome was incurred as a result of 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1154, 
5102, 5103 and 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(b), 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  Because the veteran's 
request to reopen the previously denied claim for service 
connection for a left leg disability was received prior to 
that date (in May 1997), those regulatory provisions do not 
apply.

The Board notes that an independent medical opinion was 
requested in September 2004, in this case.  The veteran was 
notified of this requested by letter dated in the same month.  
The requested opinion was provided by Steven M. Santilli, 
M.D., Ph.D., in October 2004.  The veteran was provided with 
a copy of the opinion in December 2004 and, in January 2005, 
provided waiver of consideration of the newly received 
evidence by the agency of original jurisdiction.

The Board finds it may grant the veteran's claim to reopen 
his previously denied claim for service connection for a left 
leg disability based on the record now before it.  Because 
the Board is granting the benefit sought on appeal, no 
additional evidence is required to make a determination as to 
the issue, and, hence, any failure to comply with VCAA 
requirements as to this issue would not be prejudicial to the 
veteran.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).  As such, the Board finds 
it is not necessary to further analyze the adequacy of VCAA 
compliance in the present case.

The veteran's claim seeking entitlement to service connection 
for a left leg disability was denied by the Board in a 
November 1976 decision.  In considering this claim, the Board 
found that while the veteran complained in service of left 
leg pain, reports of medical examination conduction at the 
time revealed no findings.  Thereafter, service medical 
records are negative for any further left leg complaints.  
His report of medical examination reflected no complaints or 
findings of injury or disease to the left leg, and physical 
examination of the left leg was within normal limits.  It was 
not until many years after the veteran's discharge from 
active service, in 1973, that the medical evidence revealed a 
diagnosis of varicose ulcer of the left leg, and subsequent 
hospitalization for chronic bilateral phlebitic syndrome with 
radical ligation and stripping.  

Absent medical evidence linking the diagnosed phlebitic 
syndrome in the left leg-shown by medical evidence to have 
been diagnosed more than 24 years after the veteran's 
discharge from active service-with the veteran's active 
service, the Board was unable to service connect the left leg 
disability.  Hence, the Board determined that service 
connection for a left leg disability could not be granted.

As the November 1976 Board decision is final, the veteran's 
claims may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. §§ 5108, 7103(a), 7104 (West 
2002); 38 C.F.R. § 20.1100, 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  However, as previously pointed out, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the appellant's claim to reopen 
the previously denied decision was received in May 1997.

In the instant case, the Board finds that evidence submitted 
since the November 1976 Board decision provides a sufficient 
basis to reopen the previously denied claim.

Of significance is the report of an independent medical 
examiner's opinion, Dr. Santilli, proffered in October 2004.  
In pertinent part, the physician states that the Protein S 
deficiency with which the veteran was diagnosed is a genetic 
defect and would, therefore, have pre-existed his entrance 
into military service.  However, as to the question as to 
whether the veteran's active service resulted in or 
contributed substantially to his subsequent development of 
circulatory problems in his left leg, specifically due to 
trauma resulting from a troop train accident, Dr. Santilli 
stated:

Yes, it is as likely as not that the 
patient's military service with the troop 
train accident and left leg trauma did in 
fact contribute to the patient's 
development of varicose vein disease and 
post-phlebitic syndrome.  Protein S 
deficiency is a hypercoaguable state and 
bony trauma is in itself associated with 
deep venous thrombosis.  Most likely the 
patient suffered trauma during the troop 
train accident resulting in a deep venous 
thrombosis that has progressed with time 
to progressive venous disease developing 
into the post-phlebitic syndrome.

These statements not only reflect that the veteran is now 
diagnosed with circulatory problems in his left leg, to 
include varicose veins and post-phlebitic syndrome but also 
demonstrate that this condition is the result of aggravation 
of the veteran's already existing Protein S deficiency as 
well as the direct result of trauma received to the left leg 
received in the troop train accident during his active 
service.

As such, this evidence is significant enough that it must be 
considered in order to fairly decide the merits of the claim.

Thus, the Board finds that evidence submitted since November 
1976 Board decision provides a basis to reopen this claim.  
Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for a left leg disorder, characterized as post-
phlebitic syndrome with vein stripping disorder

II.  Service Connection

As noted above, the VCAA was enacted during the pendency of 
the veteran's claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

The Board is granting the veteran's claims seeking 
entitlement to service connection for a left leg disorder, 
characterized as post-phlebitic syndrome with vein stripping 
disorder.  As previously indicated, the veteran was given 
notice of the October 2004 independent medical opinion 
obtained in this case and, in January 2005, elected to waive 
consideration of this newly received evidence by the agency 
of original jurisdiction.  See 38 C.F.R. § 20.1304.  The 
Board is granting the veteran's claim, hence, any failure to 
comply with VCAA requirements as to this issue would not be 
prejudicial to the veteran.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or, 
where pre-existing entrance into service, was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations 
also provide that service connection may be established where 
all the evidence of record, including that pertinent to 
service, demonstrates that the veteran's current disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, during 
the course of this appeal, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 
U.S.C.A. § 1111.  See generally, Cotant v. Principi, 17 Vet. 
App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), 
Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. June 1, 2004), 
VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches. 
VAOPGCPREC 3-2003 (July 16, 2003).

Thus, VA would have to demonstrate that the condition 
underlying the veteran's left leg disability, the Protein S 
deficiency, clearly and unmistakably pre-existed service 
based on all relevant evidence of record.  Crowe v. Brown, 7 
Vet. App. 238 (1994).  Once the pre-existing condition is 
established, VA would then need to consider whether or not 
the pre-existing condition was aggravated by the period of 
active service, however brief.  See  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a),(b).


In the present case, medical evidence of record reveals that 
the veteran has a left leg disability diagnosed as critical 
left femoral tibial graft stenosis in January 2002 and 
peripheral vascular occlusive disease with nonhealing ulcers 
of the left foot and history of Protein S deficiency in 
December 2001.  Other diagnoses are of left leg varicosity 
with ulcer, chronic venous stasis ulcers, and venous stasis.

Service medical records reflect that the veteran was in a 
train wreck during active service, in September 1946.  
Subsequently, in October 1946, he complained of pain in his 
left leg.  

Dr. Santilli's opinion is quoted in its entirety above.  
Inasmuch as aggravation of a pre-existing condition is at 
issue, the Board notes that Dr. Santilli's opinion not only 
indicates that Protein S deficiency is a genetic condition-
and hence, by definition-pre-existed the veteran's active 
service, but further opines that the condition, and his left 
leg, were, in fact, aggravated by active service to the 
extent that circulatory problems in the left leg developed, 
including varicose veins and post-phlebitic syndrome.  
Moreover, Dr. Santilli explained that "bony trauma is in 
itself associated with deep venous thrombosis," providing 
medical evidence sufficient to service connect the veteran's 
current left leg disorder on a direct basis to his active 
service.

Most likely the patient suffered trauma 
during the troop train accident resulting 
in a deep venous thrombosis that has 
progressed with time to progressive 
venous disease developing into the post-
phlebitic syndrome.

Accordingly, the Board finds that the medical evidence 
establishes that the veteran's current left leg disorder, 
characterized as post-phlebitic syndrome with vein stripping 
disorder, is the result of his active service.

Accordingly, after careful review of all the evidence of 
record, the Board finds that the veteran's manifested left 
leg circulatory disability, to include varicose veins and 
post-phlebitic syndrome, is the result of his active service.  
The Board therefore concludes that service connection for a 
left leg disability, characterized as post-phlebitic syndrome 
with vein stripping disorder is appropriate.




ORDER

Service connection for a left leg disorder characterized as 
post-phlebitic syndrome, status post vein stripping , is 
granted.






	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


